


EXHIBIT 10.52


TERMS OF DEFERRED STOCK UNIT AWARD AGREEMENT WITH CERTAIN EXECUTIVE OFFICERS


The form of Deferred Stock Unit Award Agreement (the “Agreement”), filed as
Exhibit 10.6 to the Registrant's Quarterly Report on Form 10-Q for the quarterly
period ended June 30, 2008, contains blanks where the executive's name, target
number of shares, grant date, vesting date, performance period, shortened
performance period start date, and months in term provided under the Agreement
vary for each executive.


On March 3, 2014, performance share awards were granted providing certain
executives the opportunity to earn common stock, the number of which is
determined pursuant to, and subject to the attainment of, performance goals. The
performance share awards were granted with a term of 34.5 months and vest on
January 21, 2017. The performance period start date was January 1, 2014 thereby
making the performance period January 1, 2013 through December 31, 2016. The
target number of shares for each executive awarded performance shares on March
3, 2014 is listed below.




Executive Officer
Target number of shares
Joseph J. MarcAurele
4,300
David V. Devault
2,200
Edward O. Handy, III
2,200
Stephen M. Bessette
1,400
James M. Hagerty
1,400
Mark K.W. Gim
1,400
Barbara J. Perino
1,100
Kristen L. DiSanto
1,100







